PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/980,723
Filing Date: 28 Dec 2015
Appellant(s): OHATA et al.



__________________
David W. Leibovitch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-27, 31-32, 37, 39, 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155450 to Higashikawa in view of U.S. Patent Publication No. 2016/0142575 A1 to Yokoyama.
As to claim 23, Higashikawa discloses an image processing apparatus (MFP 1; figures 1-4) capable of conducting short-range wireless communication (NFC communication) with a terminal having a first display unit (200), comprising:
a main body (printer casing 2; figure 3) comprising a printer (printer unit 4), a plurality of paper feed containers (paper tray 23), and an output tray (discharge tray 23b), the plurality of paper feed containers being positioned vertically below the printer and the output tray (as shown in figure 3; paper tray 23 is below printer unit 4 and discharge tray 23b), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0023 and 0035);
an operation panel (13) including a second display unit (43); and 
a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7),
the operation panel (13) being supported on an outside of the main body (body 2, when the operation panel is in the open position as shown in figure 3),
the operation panel being capable of changing a position thereof relative to the main body of the image processing apparatus (operation panel 13 is pivotable; paragraphs 0025-0027 and figures 1-3), and the operation panel including a touch area (43) arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area (paragraphs 0052-0054), 
wherein the shape of the second display unit is rectangular (see figure 4), 
wherein the operation panel includes a plurality of buttons to receive inputs of instructions from a user (42a),
wherein the second display unit includes a first side (right vertical side of 43) and a second side (bottom horizontal side of 43) perpendicular to the first side, the touch area being located adjacent to the second side on the operation panel, and the plurality of buttons (42a) being located adjacent to the first side on the operation panel (as shown in figure 4),
wherein the operation panel is connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (paragraphs 0025-0026 and figure 3), and
wherein the touch area (43) and the plurality of buttons (42a) on the operation panel are coplanar, such that the touch area and the plurality of buttons remain on a same plane as each other when the operation panel changes position relative to the main body of the image processing apparatus (as shown in figure 3 and paragraphs 0025-0027).
Higashikawa does not expressly disclose a plurality of paper feed containers and the touch area being located adjacent to the second side on the operation panel.
Higashikawa also teaches that the disposed position of the antenna is not limited to a specific location and that the antenna may be located at various locations within the printer (paragraphs 0078-0082).
Yokoyama, in the same area of image forming apparatus, teaches a plurality of paper feed containers (two paper feed trays as shown in figure 1A) and the touch area being located adjacent to the second side on the operation panel (touch area 700 is located adjacent to the second side as shown in figure 10).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Higashikawa’s image processing apparatus by the teaching of Yokoyama because it would provide convenience for the end user not having to switch the paper size or paper type within a single paper tray and there are a limited number of choices as to where to position the touch area with respect to the LCD display and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the operation panel, to position the touch area adjacent to the second side of the display unit (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). Furthermore, rearranging parts on the operation panel involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
As to claim 24, Higashikawa further discloses wherein execution of the short-range wireless communication involves waving of the terminal over the touch area (paragraph 0028).
As to claim 25, Higashikawa further discloses wherein the short-range wireless communication is near field communication (NFC) (paragraph 0020).
As to claim 26, Higashikawa further discloses wherein the sensor includes an antenna disposed on a rear side of the touch area (50A and paragraph 0028).
As to claim 27, Higashikawa further discloses wherein the second display unit is a touch panel (43 of figure 4).
As to claim 31, Higashikawa/Yokoyama further discloses wherein the second side is a side other than an upper side of the second display unit when information is being displayed in an upright state on the second display unit (bottom horizontal side of 43 of Higashikawa or bottom horizontal side of 524 in Yokoyama).
As to claim 32, Higashikawa/Yokoyama further discloses wherein the second side is a right-hand side of the second display unit when information is being displayed in an upright state on the second display unit (Yokoyama teaches NFC unit may be located in any position of the MFP where it is easy for the user to use; paragraph 0039 and rearranging parts on the operation panel involved only routine skill in the art {In re Japikse, 86 USPQ 70 (CCPA 1950)).
As to claim 37, Higashikawa/Yokoyama further discloses wherein the plurality of buttons comprises an irreversible button to receive input of irreversible control information (Yokoyama, start button of figure 10).
As to claim 39, Higashikawa further discloses wherein the second side is parallel to a rotation axis of the hinge (as shown in figures 1 and 3; bottom horizontal side of 43 is parallel to rotation axis).
As to claim 51, Higashikawa further discloses wherein the hinge mechanism that connects the operation panel to the main body is disposed outside of the main body (although Higashikawa is silent, disposition of the hinge mechanism is an obvious variant of the link mechanism as discussed in paragraphs 0025-0027).
As to claim 52, Higashikawa further discloses wherein the hinge mechanism extends from the main body (although Higashikawa is silent, disposition of the hinge mechanism is an obvious variant of the link mechanism as discussed in paragraphs 0025-0027).
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155450 to Higashikawa in view of U.S. Patent Publication No. 2016/0142575 A1 to Yokoyama and in further view of U.S. Patent Publication No. 2015/0131121 A1 to Kang.
As to claim 29, Higashikawa/Yokoyama discloses the image processing apparatus as recited in the parent claim. Higashikawa/Yokoyama does not expressly disclose wherein the operation panel is configured to be removable from the main body of the image processing apparatus.
Kang, in the same area of image forming apparatus, teaches wherein the operation panel is configured to be removable from the main body of the image processing apparatus (figure 1 and paragraphs 0054-0055).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Higashikawa/Yokoyama’s image processing apparatus by the teaching of Kang because it would allow the user to operate the MFP at a distance away from the MFP.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155450 to Higashikawa in view of U.S. Patent Publication No. 2016/0142575 A1 to Yokoyama and in further view of U.S. Patent Publication No. 2008/0122795 A1 to Sawada et al.
As to claim 40, Higashikawa/Yokoyama discloses the image processing apparatus as recited in the parent claim. Higashikawa/Yokoyama does not expressly disclose wherein the operation panel is mounted on a support that extends from the main body.
Sawada, in the same area of image forming apparatus, teaches the operation panel is mounted on a support that extends from the main body (abstract and support 40/60 as shown in figure 4).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Higashikawa/Yokoyama’s image processing apparatus by the teaching of Sawada because there are a limited number of choices as to how the operation panel is mounted to the main body and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the image forming apparatus, to mount the operation panel on a support that extends from the main body (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
Claims 41, 45-46, 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155450 to Higashikawa in view of U.S. Patent Publication No. 2015/0189125 A1 to Nakao.
As to claim 41, Higashikawa discloses an image processing apparatus (MFP 1; figures 1-4) capable of conducting short-range wireless communication (NFC communication) with a terminal having a first display unit (200), comprising:
a main body (printer casing 2; figure 3) comprising a printer (printer unit 4), a plurality of paper feed containers (paper tray 23), and an output tray (discharge tray 23b), the plurality of paper feed containers being positioned vertically below the printer (as shown in figure 3; paper tray 23 is below printer unit 4), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0023 and 0035);
an operation panel (13) including a second display unit (43), the operation panel being connected to the main body of the image processing apparatus by a hinge mechanism (paragraph 0025), the operation panel (13) being supported on an outside of the main body (body 2, when the operation panel is in the open position as shown in figure 3), the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (paragraphs 0025-0026 and figure 3); and
a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7),
the operation panel including a touch area (43) arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area (paragraphs 0052-0054), and
wherein the shape of the second display unit is rectangular including a bottom edge and a right side edge perpendicular to the bottom edge (see figure 4), and the touch area being located adjacent to the right side edge of the operation panel (area 43 is adjacent to the right side of the display 43; as shown in figure 4).
Higashikawa does not expressly disclose a plurality of paper feed containers and the touch area being located adjacent to the right side edge of the operation panel.
Higashikawa also teaches that the disposed position of the antenna is not limited to a specific location and that the antenna may be located at various locations within the printer (paragraphs 0078-0082).
Nakao, in the same area of image forming apparatus, teaches a plurality of paper feed containers (plurality of paper trays; figure 3) and the touch area (142) being located adjacent to the right side edge of the operation panel (as shown in figure 3).
The same motivation is used as the rejection to claim 23 above.
As to claim 53, Higashikawa further discloses wherein the hinge mechanism that connects the operation panel to the main body is disposed outside of the main body (although Higashikawa is silent, disposition of the hinge mechanism is an obvious variant of the link mechanism as discussed in paragraphs 0025-0027).
As to claim 54, Higashikawa further discloses wherein the hinge mechanism extends from the main body (although Higashikawa is silent, disposition of the hinge mechanism is an obvious variant of the link mechanism as discussed in paragraphs 0025-0027).
As to claim 45, Higashikawa discloses an image processing apparatus (MFP 1; figures 1-4) capable of conducting short-range wireless communication (NFC communication) with a terminal having a first display unit (200), comprising:
a main body (printer casing 2; figure 3) comprising a printer (4), a plurality of paper feed containers (paper tray 23), and an output tray (discharge tray 23b), the plurality of paper feed containers being positioned vertically below the printer (as shown in figure 3; paper tray 23 is below printer unit 4), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0023 and 0035);
an operation panel (13) including a second display unit comprising a touch panel having a display area (43), the operation panel being connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (paragraphs 0025-0026 and figure 3); and
a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7),
the operation panel including a touch area (figure 5A) arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area (figure 5A; paragraphs 0050-0054),
wherein the shape of the second display unit is rectangular including a bottom edge and a right side edge perpendicular to the bottom edge (see figure 4), and the touch area being located adjacent to the right side edge of the operation panel, and wherein the touch area is located adjacent to and in close proximity to the display area in the touch panel.
Higashikawa does not expressly disclose a plurality of paper feed containers and the touch area being located adjacent to the right side edge of the operation panel, and wherein the touch area is located adjacent to and in close proximity to the display area in the touch panel.
Higashikawa also teaches that the disposed position of the antenna is not limited to a specific location and that the antenna may be located at various locations within the printer (paragraphs 0078-0082).
Nakao, in the same area of image forming apparatus, teaches a plurality of paper feed containers (plurality of paper trays; figure 3) and the touch area (142) being located adjacent to the right side edge of the operation panel, and wherein the touch area is located adjacent to and in close proximity to the display area in the touch panel (as shown in figure 3).
The same motivation is used as the rejection to claim 23 above.
As to claim 46, Higashikawa/Nakao further discloses wherein a distance between a right edge of the display area and a right edge of the operation panel is smaller than a distance between a left edge of the display area and the right edge of the display area (as shown in figure 3 of Nakao, distance and size of the display area when compare with the touch area on the operation panel is an obvious design choice).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0155450 to Higashikawa in view of U.S. Patent Publication No. 2015/0189125 A1 to Nakao in further view of U.S. Patent Publication No. 2008/0122795 A1 to Sawada et al.
As to claim 42, please see similar rejection to claim 40 above.
Claims 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0122795 A1 to Sawada et al in view of U.S. Patent Publication No. 2013/0155450 to Higashikawa.
As to claim 47, Sawada discloses an image processing apparatus (MFP as shown in figure 1) capable of conducting short-range wireless communication with a terminal having a first display unit, comprising:
a main body comprising a printer (1), a plurality of paper feed containers (4), and an output tray (5), the plurality of paper feed containers being positioned vertically below the printer and the output tray (as shown in figure 1), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0031-0032);
an operation panel including a second display unit (11); and
a center of the operation panel being positioned at an opposite side to the output tray with respect to a center of the main body (as shown in figure 1),
the operation panel being capable of changing a position thereof relative to the main body of the image processing apparatus (abstract and figure 4), and
the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area,
wherein the shape of the second display unit is rectangular (figures 1-2),
wherein the operation panel includes a plurality of buttons to receive inputs of instructions from a user (buttons as shown in figure 2),
wherein the second display unit includes a first side and a second side perpendicular to the first side (as shown in figure 2), the touch area being located adjacent to the second side on the operation panel, and the plurality of buttons being located adjacent to the first side on the operation panel (figure 2, buttons adjacent to the horizontal size),
wherein the operation panel is connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (abstract and figures 4-5), and
wherein the touch area and the plurality of buttons on the operation panel are coplanar, such that the touch area and the plurality of buttons remain on a same plane as each other when the operation panel changes position relative to the main body of the image processing apparatus (figures 1-2).
Sawada does not expressly disclose a sensor configured to sense a radio wave from the terminal for short-range wireless communication, wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal, the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area, the touch area being located adjacent to the second side on the operation panel and wherein the touch area and the plurality of buttons on the operation panel are coplanar.
Higashikawa, in the same area of image forming apparatus, teaches a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7), the operation panel including a touch area arranged on the operation panel (touch area of sensor 50, figure 5A), the terminal being sensed by the sensor when the terminal is close to the touch area (figure 5A and paragraphs 0050-0054), the touch area being located adjacent to the second side on the operation panel (various locations for the sensor within the printer, paragraphs 0078-0082) and wherein the touch area and the plurality of buttons on the operation panel are coplanar (coplanar as shown in figure 4 and 10).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Sawada’s operation panel to include the sensor as taught by Higashikawa because it would allow for wireless communication and printing from a mobile device.
As to claim 48, Sawada discloses an image processing apparatus (MFP as shown in figure 1) capable of conducting short-range wireless communication with a terminal having a first display unit, comprising:
a main body comprising a printer (1), a plurality of paper feed containers (4), and an output tray (5), the plurality of paper feed containers being positioned vertically below the printer (as shown in figure 1), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0031-0032);
an operation panel including a second display unit (11), the operation panel being connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (abstract and figure 4); and
a center of the operation panel being positioned at an opposite side to the output tray with respect to a center of the main body (as shown in figure 1),
the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area, and
wherein the shape of the second display unit is rectangular including a bottom edge and a right side edge perpendicular to the bottom edge (figures 1-2), and the touch area being located adjacent to the right side edge of the operation panel.
Sawada does not expressly disclose a sensor configured to sense a radio wave from the terminal for short-range wireless communication, wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal, the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area and the touch area being located adjacent to the right side edge of the operation panel.
Higashikawa, in the same area of image forming apparatus, teaches a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7), the operation panel including a touch area arranged on the operation panel (touch area of sensor 50, figure 5A), the terminal being sensed by the sensor when the terminal is close to the touch area (figure 5A and paragraphs 0050-0054) and the touch area being located adjacent to the right side edge of the operation panel (various locations for the sensor within the printer, paragraphs 0078-0082).
The same motivation is used as the rejection to claim 47 above.
As to claim 49, Sawada discloses an image processing apparatus (MFP as shown in figure 1) capable of conducting short-range wireless communication with a terminal having a first display unit, comprising:
a main body comprising a printer (1), a plurality of paper feed containers (4), and an output tray (5), the plurality of paper feed containers being positioned vertically below the printer and the output tray (as shown in figure 1), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0031-0032);
an operation panel including a second display unit (11); and
the operation panel being capable of changing a position thereof relative to the main body of the image processing apparatus (abstract and figure 4), and
the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area,
a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body,
wherein the shape of the second display unit is rectangular (figures 1-2), wherein the operation panel includes a plurality of buttons to receive inputs of instructions from a user (buttons as shown in figure 2),
wherein the second display unit includes a first side and a second side perpendicular to the first side (as shown in figure 2), the touch area being located adjacent to the second side on the operation panel, and the plurality of buttons being located adjacent to the first side on the operation panel (figure 2, buttons adjacent to the horizontal size),
wherein the operation panel is connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (abstract and figures 4-5), and
wherein the touch area and the plurality of buttons on the operation panel are coplanar, such that the touch area and the plurality of buttons remain on a same plane as each other when the operation panel changes position relative to the main body of the image processing apparatus (figures 1-2).
Sawada does not expressly disclose a sensor configured to sense a radio wave from the terminal for short-range wireless communication, wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal, the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area, a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body, the touch area being located adjacent to the second side on the operation panel, and wherein the touch area and the plurality of buttons on the operation panel are coplanar.
Higashikawa, in the same area of image forming apparatus, teaches a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7), the operation panel including a touch area arranged on the operation panel (touch area of sensor 50, figure 5A), the terminal being sensed by the sensor when the terminal is close to the touch area (figure 5A and paragraphs 0050-0054), a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body, the touch area being located adjacent to the second side on the operation panel (various locations for the sensor within the printer, paragraphs 0078-0082; For example: when the touch area as taught by Higashikawa is located on the right side of Sawada’s operation panel), and wherein the touch area and the plurality of buttons on the operation panel are coplanar (coplanar as shown in figure 4 and 10).
The same motivation is used as the rejection to claim 47 above.
As to claim 50, Sawada discloses an image processing apparatus (MFP as shown in figure 1) capable of conducting short-range wireless communication with a terminal having a first display unit, comprising:
a main body comprising a printer (1), a plurality of paper feed containers (4), and an output tray (5), the plurality of paper feed containers being positioned vertically below the printer (as shown in figure 1), and the printer being configured to print an image on a sheet of paper and output the sheet of paper to the output tray (paragraphs 0031-0032);
an operation panel including a second display unit (11), the operation panel being connected to the main body of the image processing apparatus by a hinge mechanism, the operation panel being configured to change the position relative to the main body by rotating about a rotation axis of the hinge mechanism (abstract and figures 4-5); and
the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area,
a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body, and
wherein the shape of the second display unit is rectangular including a bottom edge and a right side edge perpendicular to the bottom edge (as shown in figures 1-2), and the touch area being located adjacent to the right side edge of the operation panel.
Sawada does not expressly disclose a sensor configured to sense a radio wave from the terminal for short-range wireless communication, wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal, the operation panel including a touch area arranged on the operation panel, the operation panel including a touch area arranged on the operation panel, the terminal being sensed by the sensor when the terminal is close to the touch area, a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body, and the touch area being located adjacent to the right side edge of the operation panel.
Higashikawa, in the same area of image forming apparatus, teaches a sensor configured to sense a radio wave from the terminal for short-range wireless communication (sensor 50A or 50B for NFC communication, figure 5A; paragraphs 0050-0054), wherein the sensor constitutes the sole sensor of the image processing apparatus that is configured for short-range wireless communication to sense the radio wave from the terminal (one sensor, 50A or 50B, is used for wireless communication with the terminal 200; paragraphs 0054, 0056 and S11-S14 of figure 7), the operation panel including a touch area arranged on the operation panel (touch area of sensor 50, figure 5A), the terminal being sensed by the sensor when the terminal is close to the touch area (figure 5A and paragraphs 0050-0054), a center of the touch area being positioned at an opposite side to the output tray with respect to a center of the main body, and the touch area being located adjacent to the right side edge of the operation panel (various locations for the sensor within the printer, paragraphs 0078-0082; For example: when the touch area as taught by Higashikawa is located on the right side of Sawada’s operation panel).
The same motivation is used as the rejection to claim 47 above.
(2) Response to Argument
Appellant’s arguments filed 1/20/2021 have been carefully and fully considered, however respectfully found to be not persuasive for at least the following reasons:
In re Appellant’s appeal brief section IV (A): Appellant asserts that the antenna 50 in Higashikawa’s figure 5A is not the sole sensor of the image processing apparatus configured for short-range wireless communication to sense the radio wave from the terminal. Examiner respectfully argues that although Higashikawa teaches two independent sensors 50A and 50B are installed at different locations in the MFP in order to provide larger detection coverage area (sensor 50A or 50B for NFC communication with terminal device 200, figure 5A; paragraphs 0050-0054), only one sensor is used at a time for wireless communication with the terminal 200 during operation (paragraphs 0054 and S11-S14 of figure 7). For example, S10-S14 of figure 7 clearly show that only one sensor (50A) is used for wireless communication (paragraph 0064). Therefore, Higashikawa teaches or suggests, when working or during operation, only one sensor of the image processing apparatus configured for short-range wireless communication to sense the radio wave from the terminal.
In re Appellant’s appeal brief section IV (B): Appellant asserts that Higashikawa teaches away from the claimed configuration. Examiner respectfully disagrees and argues that the MFP’s configuration of Higashikawa is fully operational with just one sensor as shown in figure 1, paragraphs 0054, 0064 and S10-S14 of figure 7. Higashikawa teaches the installation of two sensors in order to provide a larger detection coverage for communication with a terminal device and to provide more convenience for the user; however, the system is fully operational with just one sensor. Therefore, respectfully Examiner argues that using one sensor is not against the teaching of Higashikawa. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one sensor because it would reduce the overall cost of the MFP and it also has been held that omission of an element and its function in a combination where the remaining element performs the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DUNG D TRAN/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
Conferees:
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675        
                                                                                                                                                                                                /BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.